Title: From George Washington to Lieutenant Colonel William Butler, 24 August 1778
From: Washington, George
To: Butler, William


          
            Sir
            Head Quarters White plains 24 Augt 1778
          
          I recd yours of the 13th instant dated at Schohary, giving me an account of events in
            that quarter since your arrival there. I am very glad
            to hear of the success of your two scouting parties, and I hope that these checks, tho’
            small, and the appearance of a force upon the Frontier, will give spirit to our friends,
            discourage the disaffected, and establish the confidence and friendship of those who
            have been frightened  or deluded. I have desired General Stark not to
            send any Officer of superior Rank to interfere with you in command, as I have great
            reliance upon your activity and skill in conducting such an expedition as that which you
            are now upon. The inclosed were sent here by some of your friends to be forwarded. I am Sir Yr most obt Servt.
        